UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-QSB (Mark One) xQUARTERLY REPORT UNDER SECTION13 OR15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the Quarterly Period Ended June30, 2007 ¨ TRANSITION REPORT UNDER SECTION13 OR15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the Transition Period from to Commission file number:000-50590 REXAHN PHARMACEUTICALS, INC. (Exact name of registrant as specified on its charter) Delaware 11-3516358 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 9620 Medical Center Drive Rockville, Maryland20850 (Address of principle executive offices) (240) 268-5300 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or15(d) of the Securities Exchange Act of1934 during the past12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past90days.
